
	

113 HR 1826 IH: No Monuments to Me Act of 2013
U.S. House of Representatives
2013-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1826
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2013
			Mr. McCaul (for
			 himself, Mr. Amash,
			 Mr. Chaffetz,
			 Mr. McKinley, and
			 Mr. Brady of Texas) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the use of Federal funds for real property or
		  for a project or program named for an individual then serving as a Member of
		  Congress, including a Delegate or Resident Commissioner to Congress, or as
		  President.
	
	
		1.Short titleThis Act may be cited as the
			 No Monuments to Me Act of
			 2013.
		2.Prohibition on
			 certain Federal funds
			(a)In
			 generalNo Federal funds may
			 be used for real property (including structures, buildings, or other
			 infrastructure) or for a project or program named for an individual then
			 serving as a Member of Congress, including a Delegate or Resident Commissioner
			 to the Congress, or as President.
			(b)ExceptionThis section shall not apply with respect
			 to any Presidential library.
			3.ApplicabilitySection 2 shall not apply with respect to
			 any project or program commenced, or any real property named, prior to the date
			 of the enactment of this Act, regardless of whether the authorization for such
			 project or program or for the use of such real property has expired.
		
